DETAILED ACTION
Claims 10-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/8/22, with respect to the rejection of claim 10 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Gohil et al. (Patent No. US 10,157,122 B1) Col. 8 lines 26-30 and Col. 9 lines 51-57 where it is able to show the specifics of a validation for a test case that has already been created and executed as they follow each other where the specifics where it can be seen in the teachings of Chen Col. 3 lines 6-11, Col. 4 lines 4-15 and Col. 11 lines 44-59 the specific steps of determining that the design version has completed isolated testing viewed as the validating the design version seen in more detail disclosed below.  Where the teachings of Surace et al. (Pub. No. US 2019/0042400 A1) [0018] lines 1-6 and [0039] lines 1-5 are able to shows the specifics testing base on two or more test scripts where there are distinct/separate use cases associated with the test scripts

Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive. 

Applicant argues that the cited prior art does not disclose (Argument 1; Remarks pg. 16 lines 1-3) certifying software and computing hardware design testing, nor a design version of a design fileset as a node of a design dependency graph, (Argument 2; Remarks pg. 16 lines 23-25) generating a validation request comprising a unique identifier of the design fileset within the design dependency graph, (Argument 3; Remarks pg. 17 lines 1-5) that Chen does not disclose the specifics of determine the design version has completed as isolation testing.

With respect to applicant’s arguments examiner respectfully disagrees.  As to argument 1, Friedler [0005] lines 1-5, [0015] lines 6-17, [0053] lines 1-15, [0056] lines 4-17,  [0057] lines 1-12 and [0062] lines 4-9 are able to show the nodes of the dependency graph can be associated with instructions viewed as design file set stored as the node and viewed as the design version/reference model/design under test information, where the dependency graph can include a plurality of nodes.  It should also be noted that the dependency graph not appearing to be a data structure in which one version may be dependent on another and/or component may be dependent on another is not specifically stated in the claims just that a node in the dependency graph is a version of a design fileset and the two or more nodes of the dependency graph representing design component not the specifics of the dependency graph dependency information.

As to argument 2, Lakshmanas [0004] lines 1-3 and [0030] lines 1-6 which shows the verification/validation request associated with a design file that includes a name, viewed as the unique identifier for the design file where the specifics of the where it is seen argument above the ability to validate information that has previously undergone test execution in the Gohil Col. 8 lines 26-30 and Col. 9 lines 51-57 reference.

As to argument 3, Chen Col. 3 lines 6-11, Col. 4 lines 4-15 and Col. 11 lines 44-59 which as seen in the previous rejection the specifics of being able to test in an isolated testing environment the isolated code changes and being able to determine where the testing in complete where it is also seen that there are a plurality of development zones that include the staging server testing components and where it is seen that the staging server is used to set up the isolated testing environment thus viewed as having an ability to set up a plurality of isolated testing environments for testing a plurality of test code/scripts in separate environments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Friedler et al. (Pub. No. US 2015/0186250 A1), in view of Lakshmanan et al. (Pub. No. US 2005/00097488 A1), Gohil et al. (Patent No. US 10,157,122 B1), in view of Surace et al. (Pub. No. US 2019/0042400 A1) and further in view of in view of Chen et al. (Patent No. US 8,245,192 B1).

As to claim 10, Friedler discloses a method for certifying software and computing hardware design testing, the method comprising: storing a design version of a design fileset as a node of a design dependency graph, wherein the design dependency graph comprises two or more nodes each representing a design component, and wherein the design fileset comprising at least one of a computing script design, a computer application design, a computer hardware design, and a circuit design (Friedler [0005] lines 1-5, [0015] lines 6-17, [0053] lines 1-15, [0056] lines 4-17,  [0057] lines 1-12 and [0062] lines 4-9; which is able to show a version of design under test that can be tied to a resource/design dependency graph, viewed as a design version of a file set, where that information is reported to data storage where there is a resource dependency graph that is associated with the design version/reference model/design under test information thus acting as the design dependency graph and be associated with later use and shows the nodes of the dependency graph can be associated with instructions viewed as design file set stored/tied as the node and viewed as the design version/reference model/design under test information, where the dependency graph can include a plurality of nodes and shows that the plurality of node can be associated/tied to a resource of a specific node, thus viewed as nodes associated with design components/resources);
determining an association between the design version and a test version stored in a database, wherein the test version comprising a test fileset comprising two or more test script (Friedler [0003] lines 1-5, [0005] lines 1-5 [0056] lines 4-16; which is able to show generating based on test case, viewed a test version of test file site, and based on version of design under test, viewed as a design version of a file set, being able to determine failure information report viewed as an associated relationship between the two where that information is reported to data storage thus viewed as a database of that resulting relationship information thus showing the relation database where the failure result information is viewed as the relationship information stored in the created database and as the relationship/failure information is based on the test case being run on a version design under test where the test case is viewed as test fileset that can be made up of a plurality of instructions and the version of the design under test is viewed as the design fileset it can be viewed as the associated between a design version and test version where the specifics of two or more test scripts being part of the fileset can be seen specifically disclosed);

Friedler does not specifically disclose generating a validation request, the validation request comprising a unique identifier of the design fileset within the design dependency graph.

However, Lakshmanan discloses generating a validation request, the validation request comprising a unique identifier of the design fileset within the design dependency graph (Lakshmanan [0004] lines 1-3 and [0030] lines1-6; which shows that part of the verification/validation request associated with the design file includes name/identifier for the design files being tested, where it is seen specifically disclosed above the specifics of the design being associated with a dependency graph information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lakshmanan showing the validation request includes identifier of a design file, into the testing with a design of Friedler, for the purpose of helping to increase the efficiency of verification tools, as taught by Lakshmanan [0002] lines 2-6.

Friedler as modified by Lakshmanan does not specifically disclose wherein the generated validation request is to validate that the design version has previously undergone testing.

However, Gohil discloses wherein the generated validation request is to validate that the design version has previously undergone testing (Gohil Col. 8 lines 26-30 and Col. 9 lines 51-57; which is able to show the generation followed by execution of testing/test cases and being able to perform validation on those previously generated and thus executed test cases where it is seen specifically disclose above the specifics of a validation request for a design version information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gohil showing the validation pervious testing, into the validation request of Friedler as modified by Lakshmanan for the purpose of increasing usability for automatically generating tool specific testing, as taught by Gohil Col. 1 lines 50-62

Friedler as modified by Lakshmanan and Gohil does not specifically disclose the test fileset comprising two or more test scripts.

However, Surace discloses the test fileset comprising two or more test scripts (Surace [0018] lines 1-6 and [0039] lines 1-5; which shows the specifics testing of software version where the testing can include  two or more test scripts where there are distinct/separate use cases associated with the test scripts).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Surace showing the testing using plurality of test scripts into the testing of Friedler as modified by Lakshmanan and Gohil for the purpose of increasing usability by improving the generation of test scripts without human involvement, as taught by Surace [0003] lines 14-20

Friedler as modified by Lakshmanan, Gohil and Surace do not specifically disclose validating the design version by determining the design version has completed an isolation testing whereby each of the two or more test scripts : (1) are each executed in a separate instance of a discrete environment that is at least one of a computing container and a virtual computer and (ii) each modify a separate instance of a substrate filesystem to be operated on.

However Chen discloses validating the design version by determining the design version has completed an isolation testing whereby each of the two or more test scripts : (1) are each executed in a separate instance of a discrete environment that is at least one of a computing container and a virtual computer and (ii) each modify a separate instance of a substrate filesystem to be operated on (Chen Col. 3 lines 6-11, Col. 4 lines 4-15 and Col. 11 lines 44-59; which shows being able to test in an isolated testing environment the isolated code changes and being able to determine when the testing is complete, thus since the testing is done in an isolated environment, that is viewed as a virtual copy of the master environment, it would also determine that it is executed is a separate instance of a discrete environment, where it can be seen that there are a plurality of development zones associated with the staging build for the isolated testing, thus can be viewed that each of the test scripts has its own isolated development environment for testing, and since testing code change to the software is done on a staging build or a copy of the staging build and done in isolation it can be viewed that the test code/scripts modifies/changes separate isolated instances of the staging build viewed as the substrate filesystem as the staging build and the testing code/script is used in the modification of the version of the staging build, where these steps of isolation testing completion are used to validate the design version thus viewed that the validation the design version is performed, where the specific details of the test script are seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Chen showing the specifics of isolation testing, into the testing environment of Friedler as modified by Lakshmanan, Gohil and Surace for the purpose of increasing efficiency by helping to reduce testing time period and produce more expected/reliable results, as taught by Chen Col. 1 lines 36-40 and Col. 11 lines 44-59.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Friedler, Lakshmanan, Gohil, Surace and Chen as applied to claim 10 above, and further in view of Surkatty et al. (Patent No. US 10,540,270 B1).

As to claim 11, Friedler discloses determining that the node of the design dependency graph on which the design version depends has undergone the isolation testing (Friedler [0015] lines 6-17,[ [0053] lines 1-15 and [0056] lines 4-16; which shows the resource dependency graph/ design dependency graph and its association with design under test and the ability to generate test results from the design under test with associated test case thus can be viewed as determine that each node associated with the dependency graph has been tested as well as well, the specifics of isolated testing can be seen disclosed above).

Friedler as modified by Lakshmanan Gohil and Surace does not specifically disclose validating of the design dependency graph on which the design version depends for the isolation testing.

However, Chen discloses validating of the design dependency graph on which the design version depends for the isolation testing (Chen Col. 3 lines 6-11, Col. 4 lines 4-15 and Col. 11 lines 44-59; where it is seen disclosed above being able to validate the design version by determining if it has completed isolated testing showing being able to test in an isolated testing environment the isolated code changes and being able to determine when the isolated testing is complete and as seen specifically disclosed above a design version is associated with a node of the dependency graph thus the validation of the design version can be viewed as step of validating the design dependency graph).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Chen showing the specifics of isolation testing, into the testing environment of Friedler as modified by Lakshmanan, Gohil and Surace for the purpose of increasing efficiency by helping to reduce testing time period and produce more expected/reliable results, as taught by Chen Col. 1 lines 36-40 and Col. 11 lines 44-59.

Friedler as modified by Lakshmanan Gohil, Surace and Chen, does not specifically disclose traversing an edge of the design dependency graph to a node of the design dependency graph on which the design version depends.

However, Surkatty discloses traversing an edge of the design dependency graph to a node of the design dependency graph on which the design version depends (Surkatty Col. 16 lines 25-30; which shows being able to traverse along the edge of connected dependency nodes of for a resource thus acting as a dependency graph till all subsequent ones are tested thus would travers to the node which the specific version depends, where it is seen specifically disclosed above the specifics of design dependency graph).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Surkatty showing the traversing along the edges of a dependency graph, into the dependency graph associated with testing of Friedler as modified by Lakshmanan Gohil, Surace and Chen, for the purpose of increasing usability to ensure that all nodes and dependency nodes are tested thus helping to ensure accuracy of testing information, as taught by Surkatty Col. 16 lines 25-30.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Friedler, Lakshmanan Gohil, Surace and Chen and Surkatty as applied to claim 11 above, and further in view of Alwar et al. (Pub. No. US 2013/0086557 A1) and Swamy et al. (Pub. No. US 2019/0384640 A1).

As to claim 12, Friedler discloses retrieving the design fileset, the test fileset (Friedler [0056] lines 4-16; which shows the use of test case viewed as the test file set on the version of the design under test viewed as the design fileset with testing thus viewed that this information is retrieved/used for this specific testing), 
retrieving the result data, and optionally a test report (Friedler [0056] lines 4-16; which shows the generation viewed as a form of initial retrieval of the testing result a failure report information).

Friedler as modified by Lakshmanan Gohil, Surace does not specifically disclose retrieving the substrate filesystem.

However, Chen discloses retrieving the substrate filesystem (Chen Col. 11 lines 44-59; which shows being able to retrieve for use a staging build or copy thereof viewed as the substrate filesystem associated with testing code). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Chen showing the specifics of isolation testing, into the testing environment of Friedler as modified by Lakshmanan Gohil, Surace for the purpose of increasing efficiency by helping to reduce testing time period and produce more expected/reliable results, as taught by Chen Col. 1 lines 36-40 and Col. 11 lines 44-59.

Friedler as modified by Lakshmanan Gohil, Surace, Chen and Surkatty does not specifically disclose retrieving a runtime environment data; executing the test script in the workspace data utilizing the runtime environment data to generate a second instance of a result data.

However, Alwar discloses retrieving a runtime environment data (Alwar [0014] lines 1-24 and [0017] lines 1-13; which shows the runtime environment data/information being retrieved for use in testing);
executing the test script in the workspace data utilizing the runtime environment data to generate a second instance of a result data (Alwar [0014] lines 1-23 and [0017] lines 1-13; which shows the ability to utilized runtime environment information/data in the execution of the test suites both old and new viewed as including the test scripts where it is disclosed specifically below the specifics of testing in a workspace filed environment).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Alwar showing the use of runtime environment date into a testing environment, into the testing environment of Friedler as modified by Lakshmanan Gohil, Surace, Chen and Surkatty, for the purpose of increasing testing efficiency by including more information into the testing so that more accurate picture of what is causing issues, as taught by Alwar [0003] lines 1-10 and [0017] lines 1-13.

Friedler as modified by Lakshmanan Gohil, Surace, Chen, Surkatty and Alwar do not specifically disclose reassembling a workspace data, wherein together the design fileset and the test fileset copied into an operation filesystem defining the workspace data; comparing the result data to the second instance of the result data; determining a match between the result data to the second instance of the result data to validate the testing.

However Swamy discloses reassembling a workspace data, wherein together the design fileset and the test fileset copied into an operation filesystem defining the workspace data (Swamy [0050] lines 4-11; which shows being able to build workspace data for testing based on provided information, where it is seen disclosed specifically above the creation of testing environment including design fileset viewed as the design under test, test fileset viewed as test case information on specific filesystem seen as the staging build);
comparing the result data to the second instance of the result data (Swamy [0044] lines 13-22; which shows the ability to compare a plurality of test output/result date thus in light of specifically disclosed above being able compare result data to second instance result date); and
determining a match between the result data to the second instance of the result data to validate the testing (Swamy [0044] lines 13-22; which shows the comparison of testing output data thus would be able to determine match between the information being compared viewed as testing results thus in light of above disclosed information viewed as validation of the testing).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Swamy showing the testing comparison information, into the testing information of Friedler as modified by Lakshmanan Gohil, Surace, Chen, Surkatty and Alwar, for the purpose of helping to increase ease of use by being able to determine accurate testing by comparison of test result, as taught by Swamy [0044] lines 13-22.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Friedler et al. (Pub. No. US 2015/0186250 A1), Gohil et al. (Patent No. US 10,157,122 B1), in view of Surace et al. (Pub. No. US 2019/0042400 A1) in view of Chen et al. (Patent No. US 8,245,192 B1) and further in view of Ginetti et al. (Patent No. US 9,361,415 B1).

As to claim 16, Friedler discloses a system for certifying software and computing hardware design testing, the system comprising: a certification server comprising (Friedler [0024] lines 12-16 and [0028] lines 1-13): 
a processor of the certification server (Friedler [0024] lines 12-16 and [0028] lines 1-13), 
a memory of the certification server (Friedler [0024] lines 12-16 and [0028] lines 1-13),
a test recording routine comprising computer readable instructions that when executed on the processor of the certification server defines a database relation associating a design version of a design fileset stored as a node within a design dependency graph and a test version of a test fileset, wherein the design dependency graph comprising two or more nodes each representing a design component (Friedler [0005] lines 1-5, [0015] lines 6-17, [0053] lines 1-15, [0056] lines 4-17,  [0057] lines 1-12 and [0062] lines 4-9; which is able to show generating based on test case, viewed a test version of test file site, based on version of design under test that can be tied to a resource/design dependency graph, viewed as a design version of a file set, being able to determine failure information report viewed as an associated relationship between the two where that information is reported to data storage thus viewed as a database of that resulting relationship information thus showing the generation/creation of relation database where the failure result information is viewed as the relationship information stored in the created database and as the relationship/failure information is based on the test case being run on a version design under test where the test case is viewed as test fileset and the version of the design under test is viewed as the design fileset where there is a resource dependency graph that is associated with the design version/reference model/design under test information thus acting as the design dependency graph and shows the nodes of the dependency graph can be associated with instructions viewed as design file set stored/tied as the node and viewed as the design version/reference model/design under test information, where the dependency graph can include a plurality of nodes and shows that the plurality of node can be associated/tied to a resource of a specific node, thus viewed as nodes associated with design components/resources);
determine the test version stored in a database was utilized to test the design version (Friedler [0056] lines 4-16; which shows the specific test case is run on a specific version of design under test and generate results based on that information thus viewed as a form of determining that the test case/test version was utilized to test the design version); 
 determine that each of one or more nodes of the design dependency graph on which the design version depends has undergone the isolation testing (Friedler [0015] lines 6-17,[ [0053] lines 1-15 and [0056] lines 4-16; which shows the resource dependency graph/ design dependency graph and its association with design under test and the ability to generate test results from the design under test with associated test case thus can be viewed as determine that each node associated with the dependency graph has been tested as well as well, the specifics of isolated testing can be seen specifically disclosed below);
a network (Friedler [0028] lines 1-7).

Friedler does not specifically disclose wherein the generated validation request is to validate that the design version has previously completed testing.

However, Gohil discloses wherein the generated validation request is to validate that the design version has previously completed testing (Gohil Col. 8 lines 26-30 and Col. 9 lines 51-57; which is able to show the generation followed by execution of testing/test cases and being able to perform validation on those previously generated and thus executed test cases where it is seen specifically disclose above the specifics of a validation request for a design version information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gohil showing the validation pervious testing, into the validation request of Friedler for the purpose of increasing usability for automatically generating tool specific testing, as taught by Gohil Col. 1 lines 50-62

Friedler as modified by Gohil does not specifically disclose two or more test scripts of a test fileset.

However, Surace discloses two or more test scripts of a test fileset (Surace [0018] lines 1-6 and [0039] lines 1-5; which shows the specifics testing of software version where the testing can include  two or more test scripts where there are distinct/separate use cases associated with the test scripts).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Surace showing the testing using plurality of test scripts into the testing of Friedler as modified by Gohil for the purpose of increasing usability by improving the generation of test scripts without human involvement, as taught by Surace [0003] lines 14-20

Friedler as modified by Gohil and Surace does not specifically disclose a design audit interface comprising computer readable instructions that when executed on the processor of the certification server: generate a first validation request to validate the design version has completed an isolation testing whereby two or more test scripts of the test fileset (i) are each executed in a separate instance of a discrete environment and (ii) each modify a separate instance of a substrate file system; an isolation validation engine, comprising computer readable instructions that when executed on the processor of the certification server; determine that the design version has completed the isolation testing.

However, Chen discloses a design audit interface comprising computer readable instructions that when executed on the processor of the certification server: generate a first validation request to validate the design version has completed an isolation testing whereby two or more test scripts of the test fileset (i) are each executed in a separate instance of a discrete environment and (ii) each modify a separate instance of a substrate file system (Chen Col. 3 lines 6-11, Col. 4 lines 4-9, Col. 5 lines 52-61 Col. 11 lines 44-59; which shows as part of the testing request for associated code being able to determine when the testing is complete and safe viewed as validation where this testing is performed tied to the change management component and testing components of the development zone which is capable of receiving code changing/testing messages from client and developer, where it can be seen that there are a plurality of development zones associated with the staging build for the isolated testing, thus can be viewed that each of the test scripts has its own isolated development environment for testing, thus viewed as acting as a type of design audit interface where it is able to determine if testing is complete by being able to test in an isolated testing environment the isolated code changes and since the testing is done in an isolated environment would also determine that it is executed is a separate instance of a discrete environment and since testing code change to the software is done on a staging build or a copy of the staging build and done in isolation it can be viewed that the test code/script modifies/changes separate isolated instances of the staging build viewed as the substrate filesystem as the staging build and the testing code/script is used in the modification of the version of the staging build);
an isolation validation engine, comprising computer readable instructions that when executed on the processor of the certification server (Chen Col. 11 lines 41-59; which shows a testing engine/component that can perform isolated testing thus viewed as a form of an isolation validation engine):
determine that the design version has completed the isolation testing (Chen Col. 3 lines 6-11 and Col. 11 lines 44-59; which shows being able to test in an isolated testing environment the isolated code changes and being able to determine when the testing is complete).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Chen showing the specifics of isolation testing, into the testing environment of Friedler as modified by Gohil and Surace for the purpose of increasing efficiency by helping to reduce testing time period and produce more expected/reliable results, as taught by Chen Col. 1 lines 36-40 and Col. 11 lines 44-59.

Friedler as modified by Gohil, Surace and Chen does not specifically disclose validate that the design version and each of the one or more nodes on which the design version depends for the isolation testing.

However, Ginetti discloses validate that the design version and each of the one or more nodes on which the design version depends for the isolation testing (Ginetti Col. 9 lines 26-36; which shows being able to check/verify/validate the specifics of the design version with testing, where it is seen specifically disclose above the association of a design version with a specific resource/dependency graph thus associated nodes of that graph can be viewed as checked/verified/validated as well for the specifically disclosed above isolated testing).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ginetti showing the specifics of validation of design version, into the testing system of Friedler as modified by Gohil, Surace and Chen for the purpose of increasing usability of testing being able to check/verify/validate specific design version associated with testing, as taught by Ginetti Col. 2 lines 7-11 and Col. 9 lines 26-36.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Friedler, Gohil, Surace, Chen and Ginetti as applied to claim 16 above, and further in view of Alwar et al. (Pub. No. US 2013/0086557 A1).

As to claim 17, Friedler discloses wherein the certification server further comprising: a retention engine comprising computer readable instructions that when executed on the processor of the certification server: archive at least one of a result data and a test report (Friedler [0005] lines1-5, [0024] lines 12-16, [0028] lines 1-13 and [0056] lines 4-16; which shows the generation of the testing result a failure report information where information can be sent/reported to data storage thus viewed as a form or archiving the information thus can see how server acts a retention engine for storing/archiving information); and 
define a database relation associating the design version and at least one of the result data and the test report (Friedler [0005] 1-5, [0015] lines 6-17 and [0056] lines 4-16; which is able to show generating based on test case, viewed a test version of test file site, and based on version of design under test, viewed as a design version of a file set, being able to determine failure information results report this shows having a defined relationship between the design version information, test case/version information and testing failure report/results information where that information is reported to data storage thus viewed as a database of that resulting relationship information thus showing the definition of a database relation between the failure result information and design version information with the relation being defined by them is the test case/version information).

Friedler as modified by Gohil, Surace, Chen and Ginetti do not specifically disclose archive a runtime environment data specifying a runtime environment of the discrete environment; issue a runtime retention instruction to define a database relation associating the design version and the runtime environment data.

However, Alwar discloses archive a runtime environment data specifying a runtime environment of the discrete environment (Alwar [0014] lines 1-24 and [0017] lines 1-14; which shows the ability to monitor and send runtime environment information/data of the environment from one location to another for use at the other location thus viewed as a form of archive of the runtime environment data/information), 
issue a runtime retention instruction to define a database relation associating the design version and the runtime environment data (Alwar [0017] lines 1-14 and [0045] lines 1-14; which shows providing testing results of the runtime environment information/data with test suites and builds thus defining a relationship between the runtime environment data/information and the testing suites and builds, where it is seen specifically disclosed above where testing can includes as part test version of design under test thus viewed as including a defined relationship between the runtime environment data and the design version information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Alwar showing the use of runtime environment date into a testing environment, into the testing environment of Friedler as modified by Gohil, Surace, Chen and Ginetti for the purpose of increasing testing efficiency by including more information into the testing so that more accurate picture of what is causing issues, as taught by Alwar [0003] lines 1-10 and [0017] lines 1-13.

Allowable Subject Matter
Claim 13-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193